DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on June 12, 2020.  Claims 1-16 are pending.  Claims 1, 7 and 11 are independent.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 12, 2020 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2019/0347820 to Golinsky et al. (hereinafter “Golinsky”).
Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Golinsky.
With respect to independent claims 1 and 11, Golinsky discloses an information receiver for receiving at least one of driving route information of a vehicle and lane information (see paragraphs [0113], [0159] and [0164]: system 100 may transmit data (e.g., location information related to a route, captured images, etc.) without any details about the specific vehicle and/or driver/owner. For example, when uploading data according to a “high” privacy setting, system 100 may not include a vehicle identification number (VIN) or a name of a driver or owner of the vehicle, and may instead of transmit data, such as captured images and/or limited location information related to a route.  Monocular image analysis module 402 may include instructions for detecting a set of features within the set of images, such as lane markings, vehicles, pedestrians, road signs, highway exit ramps, traffic lights, hazardous objects, and any other feature associated with an environment of a vehicle. Based on the analysis, system 100 (e.g., via processing unit 110) may cause one or more navigational responses in vehicle 200, such as a turn, a lane shift. By performing the analysis, processing unit 110 may detect a set of features within the set of images, such as lane markings, vehicles, pedestrians, road signs, highway exit ramps, traffic lights, and the like.); 
a control target selector for presetting at least one of a filter condition and a tracking condition based on the received information, and selecting a control target among one or more objects existing in front of the vehicle based on at least one of the filter condition and the tracking condition; and an output for capturing and outputting sensing data including a control target information for the control target (see paragraphs [0167], [0168], [0169] and [0265]:  The 
With respect to dependent claims 2, 8 and 12, Golinsky discloses wherein the control target selector generates a sample measurement value of the object, determines whether the sample measurement value is located in the driving route or a driving lane according to the filter condition, filters the sample measurement value located outside the driving route or the driving lane, and selects the sample measurement value located within the driving route or the driving lane as the control target (see paragraph [0265]:  the planning task may use the model over a typical range of 40 meters ahead (or any other suitable distance ahead, such as 20 meters, 30 meters, 50 meters), when the control algorithm steers the vehicle according to a target point located 1.3 seconds ahead (or any other time such as 1.5 seconds, 1.7 seconds, 2 seconds, etc.). The localization task uses the road model over a typical range of 60 meters behind the car (or 
With respect to dependent claims 3, 9 and 13, Golinsky discloses wherein the control target selector generates a tracking model movable to track the sample measurement value of the object, updates the tracking model for tracking the sample measurement value according to whether the sample measurement value exists in the driving route or the driving lane, and selects the object corresponding to the sample measurement value as the control target if the sample measurement value and the tracking model overlap more than a preset reference range for a preset reference time (see paragraphs [0173], [0267],  [0274]:  processing unit 110 may model the road elevation by analyzing position and motion cues present on the road surface. Further, processing unit 110 may estimate the pitch and roll rates associated with vehicle 200 by tracking a set of feature points in the one or more images.  Multiple drives may be used to average the resulted model, and to increase its accuracy further. The same car may travel the same route multiple times, or multiple cars may send their collected model data to a central server. In any case, a matching procedure may be performed to identify overlapping models and to enable averaging in order to generate target trajectories. The constructed model (e.g., including the target trajectories) may be used for steering once a convergence criterion is met. Subsequent drives may be used for further model improvements and in order to accommodate infrastructure changes.  The server may distribute the updated model (or the updated portion of the model) to one or more vehicles that are traveling on the road segment, with which the updates to the model are associated. The server may also distribute the updated model to vehicles that are about to travel on the road segment, or vehicles whose planned trip includes the road segment, with which the updates to the model are associated. For example, while an autonomous vehicle is traveling 
With respect to dependent claims 4 and 14, Golinsky discloses wherein the control target selector updates the tracking model to track the sample measurement value if the sample measurement value is within the driving route or the driving lane, and releases the tracking of the tracking model for the sample measurement value or limits the degree of update of the tracking model if the sample measurement value exists outside the driving route or the driving lane (see paragraphs [0272], [0273] and [0284]:  The server may continuously or periodically update the model when receiving new data from the vehicles. For example, the server may process the new data to evaluate whether the data includes information that should trigger an updated, or creation of new data on the server. The server may distribute the updated model or the updates to the vehicles for providing autonomous vehicle navigation.  The server may use one or more criteria for determining whether new data received from the vehicles should trigger an update to the model or trigger creation of new data. For example, when the new data indicates that a previously recognized landmark at a specific location no longer exists, or is replaced by another landmark, the server may determine that the new data should trigger an update to the model.  Server 1230 may determine a trajectory associated with each lane based on crowdsourced data (e.g., navigation information) received from multiple vehicles (e.g., 1205, 1210, 1215, 1220, and 1225) that travel on a lane of road segment at different times. Server 1230 may generate the autonomous vehicle road navigation model or a portion of the model (e.g., an updated portion) based on a plurality of trajectories determined based on the crowd sourced navigation data. Server 1230 may transmit the model or the updated portion of the model to one or more of autonomous vehicles 1205, 1210, 1215, 1220, and 1225 traveling on road segment 1200 or any other autonomous vehicles that travel on road segment at a later time for updating an existing autonomous vehicle road navigation model provided in a navigation system of the vehicles.).  
Golinsky discloses wherein the 5control target selector generates a parameter by multiplying a update gain and a correction value calculated as a difference between the sample measurement value of the object and a current estimation value in a current state of the object, calculates an update estimation value by updating the current estimation value by reflecting the parameter in the current estimation value, selects the object corresponding to a first update estimation value calculated by reflecting a weight of 1 to the parameter as the control target if the sample measurement value exists in the driving route or the driving lane, and excludes the object corresponding to a second update estimation value calculated by reflecting the weight of 0 or more and less than 1 to the parameter from the control target if the sample measurement value exists outside the driving route or the driving lane (see paragraphs [0182] and [0186]: Processing unit 110 may determine the heading error by calculating the arctangent of the look-ahead point, e.g., arctan (xi/zi). Processing unit 110 may determine the yaw rate command as the product of the heading error and a high-level control gain. The high-level control gain may be equal to: (2/look-ahead time), if the look-ahead distance is not at the lower bound. Otherwise, the high-level control gain may be equal to: (2*speed of vehicle 200/look-ahead distance).  Processing unit 110 may make the determination based on a weighted average of the individual analyses performed at step 582. Under such a scheme, for example, a decision by processing unit 110 that the leading vehicle is likely changing lanes based on a particular type of analysis may be assigned a value of “1” (and “0” to represent a determination that the leading vehicle is not likely changing lanes). Different analyses performed at step 582 may be assigned different weights, and the disclosed embodiments are not limited to any particular combination of analyses and weights.).  
With respect to dependent claims 6 and 16, Golinsky discloses wherein the update gain is at least one of a Kalman gain by a Kalman filter or an alpha-beta gain by an alpha-beta filter (see paragraph [0170]:  Such measurements may include, for example, position, velocity, and acceleration values (relative to vehicle 200) associated with the detected objects. In some 
With respect to independent claim 7, Golinsky discloses  a first sensor disposed in the vehicle to have a field of view for inside or outside of the vehicle, configured to capture image data and process the captured image data; at least one second sensor disposed in the vehicle to have a detection area for the inside or outside of the vehicle, configured to capture sensing data and process the captured sensing data (see paragraph [0147]:  The multi-camera system may use one or more cameras facing in the forward direction of a vehicle. In other embodiments, the multi-camera system may include one or more cameras facing to the side of a vehicle or to the rear of the vehicle. In one embodiment, for example, system 100 may use a two-camera imaging system, where a first camera and a second camera (e.g., image capture devices 122 and 124) may be positioned at the front and/or the sides of a vehicle (e.g., vehicle 200). The first camera may have a field of view that is greater than, less than, or partially overlapping with, the field of view of the second camera. In addition, the first camera may be connected to a first image processor to perform monocular image analysis of images provided by the first camera, and the second camera may be connected to a second image processor to perform monocular image analysis of images provided by the second camera.); and 
a controller configured to recognize a control target existing in front of the vehicle as a preceding target based at least in part on the processing of the image data and the sensing data (see paragraph [0338]:  Such road features may include recognized landmarks, road signature profiles, and any other road-related features useful in navigating a vehicle. Using the recognized landmarks identified in one or more acquired images together with one or more target trajectories included in a sparse map, a processor may determine a location of the host vehicle relative to a target trajectory in the map. Such location information may inform the host vehicle of certain 
wherein the first sensor outputs at least one of driving route information and lane information of the vehicle included in a result of processing the image data to the second sensor, wherein the second sensor includes an information receiver for receiving at least one of the driving route information and the lane information of the vehicle (see paragraphs [0113], [0159] and [0164]: system 100 may transmit data (e.g., location information related to a route, captured images, etc.) without any details about the specific vehicle and/or driver/owner. For example, when uploading data according to a “high” privacy setting, system 100 may not include a vehicle identification number (VIN) or a name of a driver or owner of the vehicle, and may instead of transmit data, such as captured images and/or limited location information related to a route.  Monocular image analysis module 402 may include instructions for detecting a set of features within the set of images, such as lane markings, vehicles, pedestrians, road signs, highway exit ramps, traffic lights, hazardous objects, and any other feature associated with an environment of a vehicle. Based on the analysis, system 100 (e.g., via processing unit 110) may cause one or more navigational responses in vehicle 200, such as a turn, a lane shift. By performing the analysis, processing unit 110 may detect a set of features within the set of images, such as lane markings, vehicles, pedestrians, road signs, highway exit ramps, traffic lights, and the like.); 
a control target selector for presetting at least one of a filter condition and a tracking condition based on the received information, and selecting a control target among one or more objects existing in front of the vehicle based on at least one of the filter condition and the tracking condition; and an output for capturing and outputting the sensing data including a control target information for the control target (see paragraphs [0167], [0168], [0169] and [0265]:  The 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661